 

f= f D
iL. 2 pial)

IN THE UNITED STATES DISTRICT COURT MAR 18 2020
FOR THE DISTRICT OF MONTANA Clerk, US District Court
BILLINGS DIVISION Dist ings
UNITED STATES OF AMERICA,
CR 19-38-BLG-SPW

Plaintiff,
VS. ORDER
DANA BEAR ROBE,

Defendant.

 

 

An Administrative Order was filed by the Acting Chief Judge Morris on
March 16, 2020, regarding COVID-19 and the advised precautions to reduce the
possibility of exposure to the virus and slow the spread of the disease. See also The
President’s Coronavirus Guidelines for America, CDC, 2 (2020), (recommending
canceling events involving ten or more people) https://www.whitehouse.gov/wp-
content/uploads/2020/03/03.16.20_coronavirus-guidance_8.5x11_315PM.pdf
Therefore,

IT IS HEREBY ORDERED that sentencing currently scheduled for
Thursday, March 19, 2020 at 10:30 a.m., is VACATED and reset to commence on

Friday, April 24, 2020 at 10:30 a.m. in the James F. Battin U.S. Courthouse,

1
Billings, Montana.
All parties that intend to have witnesses testify at sentencing shall give
notice to this Court ten (10) days prior to the sentencing date.

The Clerk shall forthwith notify the parties of the making of this Order.

(4
DATED this_“& day of March, 2020.

Laver Alte ti

 

SUSAN P. WATTERS
U.S. DISTRICT JUDGE
